Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4-4-2022 was filed after the mailing date of the notice of allowance on 1-03-2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
Claims 13-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to Claim 13 the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the spectrometer receives the light generated due to the plasma ablation during a predetermined time period which starts at least before a specific delay time from a projection of the pulsed laser such that the predetermined time period includes at least part of a first period of the plasma ablation where continuum emission is superior to element specific emission and at least part of a second period of the plasma ablation where the element specific emission is superior to the continuum emission; and obtain complex spectrum data related to the light received during the predetermined time period, wherein the complex spectrum data reflect both of 1) first spectrum information related to the continuum emission having overall intensity values for a predetermined wavelength range and 2) second spectrum information related to the element specific emission having intensity values of one or more spectral peaks within the predetermined wavelength range, in combination with the rest of the limitations of the claim. 
Claims 14-18 are allowable based upon their dependency.
As to Claim 19 the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the light generated due to the plasma ablation is received during a predetermined time period which starts at least before a specific delay time from a projection of the pulsed laser such that the predetermined time period includes at least part of a first period of the plasma ablation where continuum emission is superior to element specific emission and at least part of a second period of the plasma ablation where the element specific emission is superior to the continuum emission; obtaining complex spectrum data related to the light received during the predetermined time period, wherein the complex spectrum data reflect both of 1) first spectrum information related to the continuum emission having overall intensity values for a predetermined wavelength range and 2) second spectrum information related to the element specific emission having intensity values of one or more spectral peaks within the predetermined wavelength range, in combination with the rest of the limitations of the claim. 
Claims 20-24 are allowable based upon their dependency.
As to Claim 25 the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein each of the first and second light is received during both of at least part of a first period where continuum emission is superior to element specific emission and at least part of a second period where the element specific emission is superior to the continuum emission, and wherein each of the first and second spectrum data reflects both of 1) spectrum information related to the continuum emission having overall intensity values for a predetermined wavelength range and 2) spectrum information related to the element specific emission having intensity values of one or more spectral peaks within the predetermined wavelength range, in combination with the rest of the limitations of the claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON COOK whose telephone number is (571)270-1323. The examiner can normally be reached 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jonathon Cook/
AU:2886
April 6, 2022




/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886